Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-6 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The main reason for allowing claim 1 and its dependent claims 2-6 is the inclusion of the limitations, inter alia, of:
“A motor cooling device, comprising: 
an annular member that is fixed to an outer circumference of a shaft of a motor and configured to rotate with the shaft inside a casing; and 
an oil catch unit that has a groove-shaped cross-section and is disposed inside the casing along an outer circumference of the annular member, with a groove of the oil catch unit facing an outer circumferential surface of the annular member, 
wherein the oil catch unit extends from a lower side of the annular member in a direction of gravity toward a backward side in a rotation direction of the annular member so as to form an arc shape, 
wherein the oil catch unit includes a closure plate and an oil spout hole, the closure plate being located on a forward side in the rotation direction and covering the groove at an end in a circumferential direction, the oil spout hole being bored near the closure plate so as to open toward a rotor of the motor, and 
the annular member includes a protrusion that is provided on the outer circumferential surface of the annular member, and that is configured to move inside the groove of the oil catch unit toward the closure plate, on a radially inner side of the closure plate, when the annular member rotates with the shaft.”
The closest prior art Kumagai (JP2015089748) and Kimbara et al. (JP2016032380) alone or in combination disclose the above limitations.
 Kumagai discloses an annular member 41 fixed to the shaft 31 (figs 1-5), an oil catch unit 83 with a groove shaped cross section (figs 2-4), the oil catch unit 83 extend from a lower side of the annular member 41 towards a backward side in a rotation direction to form an arc shape (figs 4-5), and a protrusion on the outer circumferential surface of the annular member 41 (figs 3-5, gear teeth) configured to move inside the groove of the oil catch unit 83 (figs 2-5); but does not disclose the oil catch unit 83 includes a closure plate and an oil spout hole, the closure plate being located on a forward side in the rotation direction and covering the groove at an end in a circumferential direction, the oil spout hole being bored near the closure plate so as to open toward a rotor of the motor.
Kimbara discloses an annular member 3 that is fixed to an outer circumference of a shaft 12 (figs 1-2), an oil catch unit 4 that has a groove-shaped cross-section (figs 1 & 3-4), with a groove 43 of the oil catch unit 4 facing an outer circumferential surface of the annular member 3 (fig 1), the oil catch unit 4 extends from a lower side of the annular member 3 in a direction of gravity toward a backward side in a rotation direction of the annular member 3 so as to form an arc shape (fig 2), the oil catch unit includes a closure plate 44 (figs 3-4), the closure plate 44 being located on a forward side in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834